Citation Nr: 0726238	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a liver condition, 
including granulomatous hepatitis and sarcoidosis.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from April 1997 to March 
2001.  She also served on Reserve duty thereafter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, among other things, denied the 
benefit sought on appeal.  The veteran initially appealed 
several other issues denied in the June 2004 rating decision, 
but only perfected her appeal of the issue set forth on the 
title page of this decision.  The veteran reiterated her 
intent to only appeal the one issue of entitlement to service 
connection for a liver condition at her personal hearing 
before the undersigned Acting Veterans Law Judge in September 
2006.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran served on active duty 
until March 2001, and was found to have high liver function 
test results as early as 1998.  She was not treated for a 
liver condition during service and was not found to have a 
disability related to the liver during service.  The veteran 
was, however, treated for dermatitis that she now relates to 
her diagnosed liver disability.

The veteran underwent VA examinations in April 2004.  Her 
liver function tests were elevated and the examiner noted 
that they had been elevated since 1998.  The liver was found 
to be normal and no diagnosis of disability was made.  Upon 
dermatologic examination, the veteran was found to have post-
inflammatory hyperpigmentation of the legs and arms.

Post-service treatment records begin in 2003, with a 
diagnosis of granulomatous hepatitis and sarcoidosis made in 
2005.  In August 2005, the veteran provided some treatment 
records and identified four treating physicians for VA to 
obtain additional records.  No attempt was made to obtain 
these private treatment records.  While some records from 
these clinicians were submitted by the veteran at the 
September 2006 hearing, a request needs to be made to each of 
the four physicians to ensure that all records have been 
obtained.  

The veteran testified before the Board in September 2006 that 
she began receiving treatment from a private physician in 
2002, within one year of her discharge from service.  She 
stated that she was referred to liver and pulmonary 
specialists and ultimately diagnosed as having sarcoidosis.  
The veteran testified that she was told that her skin 
disorder during service and high liver enzymes at that time 
were precursors to the diagnosed sarcoidosis.

Given the evidence as outlined above, the Board finds that VA 
has a duty to obtain the private medical records identified 
in order to determine if a liver disability was diagnosed 
within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Additionally, if the records do not 
include a diagnosed disability within that one year period, 
VA has a duty to obtain a medical opinion as to the etiology 
of the currently diagnosed sarcoidosis under 38 C.F.R. 
§ 3.159(c)(4).  In that regard, the Board observes that the 
evidence already of record includes not only a currently 
diagnosed disability, but also abnormal test results during 
service, as well as records of treatment for a skin disorder.  
Additionally, the veteran has testified, which she is 
competent to do, about experiencing lethargy and shortness of 
breath since service, and has reported that she was advised 
that sarcoidosis could have first manifested in the form of a 
skin disability and elevated liver enzymes.  Accordingly, 
this matter must be remanded for additional development of 
the evidence.

Additionally, on remand, the veteran should be provided with 
updated notice of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA) due to the 
intervening holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with updated VCAA 
notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

2.  Obtain the veteran's Reserve duty records 
subsequent to her March 2001 discharge from 
active duty.  

3.  Obtain all treatment records from 2001 to 
the present from the following private 
treating physicians:  Dr. Olga Gibbons, Dr. 
Robert Tracer, Dr. Albert Min, and Dr. 
Patricia Villamena.  

4.  If following the above development the 
evidence of record is not sufficient to grant 
the claim on a presumptive basis under 
38 C.F.R. §§ 3.307 and 3.309(a), schedule the 
veteran for a "Liver, Gall Bladder, and 
Pancreas" examination in order to determine 
the nature and etiology of the currently 
diagnosed granulomatous hepatitis and 
sarcoidosis.  The examiner should provide an 
opinion as to whether it is at least as likely 
as not, i.e., at least a 50 percent 
probability in favor of the matter, that 
elevated liver function tests and/or 
dermatologic disabilities found during service 
were the precursors and/or beginning stages of 
the subsequently diagnosed disability.  

The examiner also should render all 
appropriate diagnoses with respect to the 
claim on appeal and state, for each diagnosis, 
if it is at least as likely as not that the 
disability began during service or as a 
consequence thereof.  All opinions expressed 
must be supported by a supporting rationale.

5.  When the development requested above has 
been completed, the case should be reviewed on 
the basis of the additional evidence.  If the 
benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement 
of the Case, and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



